Citation Nr: 0408720	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy with 
congestive heart failure, claimed as secondary to service-
connected disabilities to include a psychiatric disorder with 
alcohol abuse  and diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected disabilities to 
include a psychiatric disorder with alcohol abuse and 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran performed verified active duty from June 1949 to 
December 1952, and from January 1969 to July 1971.  He 
retired in July 1971 with more than 20 years of service.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


REMAND

As noted in the introduction, above, all periods of active 
service have yet to be verified.  Accordingly, the RO should 
take appropriate steps to do so..  

There has been a change in the law during the pendency of the 
veteran's claims with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefined the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

Unfortunately, in this case, while the veteran has been 
notified of the provisions of the VCAA in a April 2002 
statement of the case, he has not been afforded complete 
notice of how the VCAA specifically applies to his claims on 
appeal.  Specifically, he must be afforded notice of how the 
provisions of the VCAA are specifically applicable to the 
issues remanded here, to include notice of the specific 
evidence that has been obtained by VA, notice of the specific 
evidence that is not of record that is necessary to 
substantiate the appealed claims, notice of specific evidence 
that the veteran is expected to provide, and notice that the 
veteran should provide any additional evidence he may have in 
furtherance of his claims.  In so doing, the RO must also 
provide notice of what specific portion of the evidence 
necessary to substantiate the claims will be secured by VA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, in light of a recent decision by the United 
States Court of Appeals for Veterans Claims (Court), there 
not only has not been an appropriate VCAA notice to the 
veteran's claims, but any VCAA notice will not be issued in 
the correct chronological sequence as set forth in 
38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. § 3.159.  Thus, 
additional development is necessary, to include addressing 
whether the appellant has been prejudiced by VA's failure to 
follow the VCAA development sequence outlined in the law.  

While the veteran claims entitlement to service connection 
for cardiac disorders secondary to service-connected 
disorders, the medical records within the claims folder do 
not present medical evidence addressing the degree of 
probability that the claimed cardiac disorders are due to 
service-connected disorders, particularly service-connected 
psychiatric disability and diabetes mellitus.  

The Board notes that by a May 1972 rating action VA granted 
service connection for agitated depression with alcohol 
abuse.  By later rating actions the psychiatric disorder was 
recharacterized as chronic schizophrenia, undifferentiated 
type.  That disorder is currently evaluated as 100 percent 
disabling.  The veteran in recent years has been medically 
documented as not currently abusing alcohol.  However, the 
fact remains that the RO has found that the veteran's past 
alcohol abuse was secondary to his service-connected 
psychiatric disorder.  In such a scenario, the alcohol abuse 
is not judged to be due to the veteran's willful misconduct, 
because it was due to an "organic disease or disability."  
See 38 C.F.R. §§ 3.301(c)(3), 3.310 (2003).

Under 38 C.F.R. § 3.310(a) (West 2002), the law provides that 
a disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection can also be 
established for a disability that is chronically worsened by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Thus, in light of the fact that alcohol abuse is 
a service connected disorder, any cardiac disability due to 
alcohol abuse, may be service connected on that secondary 
basis.  

At a November 2000 VA diabetes examination, the examiner 
noted that the veteran had been diagnosed with diabetes in 
1969, at age 37, and that he was taking Glyburide and 
metformin.  The examiner diagnosed diabetes mellitus with 
cataract and peripheral neuropathy.  The examiner also 
diagnosed that the veteran was hypotensive, with a history of 
hypertension on medication.  The examiner assessed that the 
veteran's hypertension "could be" due to either his 
medications or an autonomic neuropathy.  

This November 2000 opinion as to a mere possibility, as 
opposed to an opinion of probability, is not sufficiently 
definite to support a grant of service connection for 
hypertension.  Both Federal regulations and case law preclude 
granting service connection predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2003); 
see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (where 
the only evidence supporting the claim was a letter from a 
physician indicating that death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran; such evidence held to be speculative).

At a November 2000 VA cardiac examination, the examiner 
opined that the veteran's risk factors for coronary artery 
disease included, in pertinent part, diabetes.  That examiner 
also found that the veteran's past history of binge drinking 
put him at increased risk of alcoholic cardiomyopathy.  
However, the examiner determined that the veteran's 
congestive heart failure was due to left ventricular systolic 
dysfunction.  The examiner found that the veteran did not 
have findings of coronary artery disease, and concluded that 
his left ventricular dysfunction and congestive heart failure 
could not be causally linked to diabetes mellitus.  The 
examiner explained that a myocardial perfusion study showed 
normal perfusion, making focal coronary artery stenosis as 
related to diabetes mellitus unlikely.  The examiner listed 
as possible causes of for the left ventricular dysfunction 
diabetic small vessel disease, alcohol toxicity due to past 
alcohol abuse, or idiopathic (other unidentified) cause.  
Thus, this examiner has expressed possibilities of causes of 
current cardiac disorders, either as due to service-connected 
diabetes mellitus with possibly resulting small vessel 
disease, or as due to past alcohol abuse.  However, again, 
these medical opinions by the November 2000 VA cardiac 
examiner are in the realm of possibility, not probability, 
and hence cannot support a grant of the veteran's claims of 
entitlement to service connection for cardiac disabilities.  
38 C.F.R. § 3.102.  

Similarly, a treating VA psychiatrist and a treating VA 
internist both signed a September 2001 letter expressing that 
the veteran's congestive heart failure "may be the 
complication of many physical conditions which include 
diabetes and psychotropic medications." (emphasis added).  
This opinion does not express probabilities of such a causal 
link to either the veteran's service-connected diabetes 
mellitus or service-connected psychosis.  Hence, this opinion 
also cannot alone support a grant of service connection for a 
cardiac disorder.  38 C.F.R. § 3.102.  

Nevertheless, in combination these November 2000 and 
September 2001 VA medical opinions do present possible bases 
of service connection.  As such, they must be considered 
under the proper legal standard set forth under the VCAA.  

In light of the veteran's diagnosed schizophrenia and 
incompetence to handle his own affairs before the VA, as 
determined by the RO, queries by the RO upon remand should be 
directed to his spouse, having authority to address his 
claims in his stead.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the veteran's 
wife with a VCAA notice letter, and 
therein notify her of the evidence 
necessary to substantiate the claims.  
This should include notice of what 
specific evidence VA will secure, and 
what specific evidence she must 
submit to substantiate the claims, 
pursuant to development requirements 
as delineated in Quartuccio.  While 
the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform the 
veteran's wife that VA will make 
efforts to obtain any additional as-
yet-unobtained relevant evidence, 
such as VA and non-VA medical 
records, or records from government 
agencies, if she identifies such 
records and the custodians thereof.  
VA must notify the veteran's wife of 
evidence she identified that could 
not be obtained so that she may 
attempt to obtain the evidence 
herself.  

2.  The RO should make a specific 
determination whether it was 
prejudicial error for VA not to fully 
notify the claimant (or his wife) of 
applicability of the provisions of 
the VCAA prior to initial April 2002 
RO adjudication of the claimant's 
claim on appeal.  38 U.S.C.A. 
§§ 5100, 5103(a); 38 C.F.R. § 3.159.  

3.  The veteran's wife should be 
asked to identify all medical 
records, VA or private, which may be 
pertinent to the claims but have not 
yet been associated with the claims 
folder.  The veteran's wife should be 
informed that this particularly 
includes medical records showing 
treatment or evaluation of the 
claimed disorders, and any medical 
evidence or opinions supporting a 
causal link between the service-
connected psychiatric disorder, to 
include alcohol abuse, and diabetes 
mellitus, and the claimed 
cardiovascular disorders.  She is 
informed that medical evidence 
showing that it is at least as likely 
as not that a cardiac disorder and/or 
hypertension is related to the 
service connected psychiatric 
disorder with alcohol abuse and/or 
diabetes mellitus would most benefit 
the claims on appeal.  She should be 
asked to provide contact information 
and necessary authorizations and 
releases to permit VA to obtain any 
additional treatment records.  
Thereafter, the RO should attempt to 
obtain all indicated records which 
are not already in the claims file.  
The RO should inform the veteran's 
wife of the outcome of each records 
request.  If records are not obtained 
from any private source identified by 
the veteran's wife, the RO must 
notify her that she is responsible 
for securing these records if she 
desires that VA consider them.  All 
records and responses received should 
be associated with the claims folder.  

4.  The RO should contact the National 
Personnel Records Center and verify the 
dates of the veteran's periods of 
service.  Records and responses received 
should be associated with the claims 
folder. 

5.  Thereafter, the veteran's file 
and a copy of this remand must be 
provided to a board certified 
cardiologist for review.  All 
questions posed to the reviewer must 
be addressed and explained in full 
For hypertension and for each 
diagnosed cardiovascular disorder the 
examiner must answer:

A.  Is it at least as likely as 
not that the disorder was caused 
or chronically worsened by the 
veteran's service-connected 
psychiatric disorder, to include 
alcohol abuse, and diabetes 
mellitus?

B.  Is it at least as likely as 
not that the disorder was caused 
or chronically worsened by 
medications taken for treatment 
of the service-connected 
psychiatric disorder, to include 
alcohol abuse, and diabetes 
mellitus?

C.  Is the disorder otherwise 
related to the veteran's periods 
of active service, and if so 
how?

In answering these questions, the 
reviewing cardiologist should address 
the findings and opinions presented 
by VA examiners in the two November 
2000 VA examination reports, and the 
September 2001 letter by treating VA 
physicians as noted in the body of 
this remand, above.  If a VA 
examination of the veteran is 
necessary to secure any opinion that 
examination should be conducted.

6.  Thereafter, and following any 
other appropriate development, the 
remanded claims must be 
readjudicated.  If the determinations 
remain to any extent adverse to the 
veteran, his wife and representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran's wife has 
been provided complete notice of what 
VA will do and what she must do on 
the veteran's behalf in support of 
his claims.  Quartuccio.  Care must 
be exercised to ensure that 
prejudicial error did not result from 
any failure to provide complete and 
timely notice, pursuant 38 U.S.C.A. 
§§ 5100, 5103(a), of the provisions 
of the VCAA as applicable to his 
claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


